Citation Nr: 1024394	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to March 
2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for asthma and assigned an initial 10 percent 
disability rating.  During the pendency of the appeal, the RO 
increased the rating to 30 percent, effective the date of the 
grant of service connection.  The Veteran continued to appeal 
the disability rating assigned.  

In March 2010, he testified before the undersigned during a 
hearing held at the RO.  A transcript of the proceeding is of 
record.  Following the hearing, he submitted additional VA 
outpatient treatment records, accompanied by a waiver of 
initial RO review of such evidence.   


FINDING OF FACT

The Veteran's asthma does not result in pulmonary function 
testing revealing forced expiratory volume in one second 
(FEV-1) of 40 to 55 percent predicted, or; 
FEV-1/forced vital capacity (FVC) of 40 to 55 percent; 
objective medical evidence does not reflect monthly visits to 
a physician for required care of exacerbations, or; 
intermittent courses of systemic corticosteroids. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2009).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 

The claim for a higher initial rating for asthma arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or address prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As for the Veteran's service connection claim, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran participated in VA's Benefits Delivery on 
Discharge program and was provided a notice letter while 
still serving on active duty.  VA notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  VA explained the criteria for service connection 
and informed the Veteran of his responsibility to identify 
relevant evidence and of the shared responsibility to obtain 
identified relevant evidence for inclusion into the Veteran's 
claims file.  In a June 2008 letter, the Veteran was advised 
of the specific rating criteria for asthma disabilities.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the claims file.  The Veteran identified relevant VA 
treatment records for the service-connected disability, and 
those records have been obtained and associated with the 
claims file.  The Veteran has not referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in October 2006 and March 2008.  The 
Veteran's accredited service representative argues that a new 
examination is warranted based upon a worsening of the 
Veteran's asthma symptoms.  The Board finds, however, that 
there is sufficient evidence of record to rate the service-
connected disability.  First, the current VA outpatient 
treatment records do not support the allegation of worsening 
of symptomatology.  They do not show changes in the asthma 
medication or complaints or findings that would indicate a 
more severe disability picture.  Moreover, while the Veteran 
reports receiving weekly shots, a review of the treatment 
records indicates that the shots are for control of the 
Veteran's allergy condition.  An allergy condition is not a 
service-connected disability, service connection having been 
denied for such in an unappealed November 2005 RO decision.  
In addition, while the Veteran was last afforded a VA 
examination in March 2008, he has supplied a recent April 
2009 VA pulmonary function test results.  These results are 
adequate to rate the disability and, more critically, do not 
show any worsening of symptoms since the March 2008 VA 
examination.  

The reports of October 2006 and March 2008 VA examinations 
are associated with the record.  Also of record is a November 
2008 supplemental opinion by the VA examiner.  The 
examination reports referenced the Veteran's past medical 
history, recorded his current complaints, included 
appropriate physical examination findings, and contained 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the Veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  When a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2009).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The Board has considered staged ratings but concludes that 
the disability has not markedly changed and that a uniform 
rating is appropriate.

In February 2007, the RO granted a claim of service 
connection for asthma.  The RO noted that the Veteran's 
service treatment records documented treatment for asthma.  A 
pulmonary function test from Landstuhl Therapy Department, 
for example, included a post-bronchodilator results of an FVC 
of 93.7 percent, an 
FEV-1 of 88.2 percent, and a FEV-1/FVC of 94 percent.  

As noted, the Veteran underwent VA examination in October 
2006, six months after discharge from active duty.  Therein, 
the Veteran reported that he used Albuterol prior to 
exercise.  He did not have dyspnea on exertion.  Between his 
attacks of asthma he reported that his breathing was okay.  
However, he complained of constantly having a runny nose.  
There were no reported side effects to the medication.  There 
were no periods of incapacitation that required bed rest.  
Pulmonary functions tests revealed a FEV-1 of 74 percent, a 
FVC of 83 percent.  The diagnosis was mild, persistent 
asthma.  

During the VA examination in March 2008, the Veteran reported 
flare-ups of asthma about twice a month.  Flare-ups were 
characterized by cough, congestion, shortness of breath and 
wheezing that might last from an hour to several hours.  The 
flare-ups responded to metered dose inhaled Albuterol.  He 
used no preventive asthma medications.  He had no emergency 
room visits or hospitalizations.  Pulmonary function tests 
revealed a FVC of 83 percent predicted, a FEV-1 was 3.32 
liters, and the FEV-1 to FVC was 67.  The examiner noted that 
this would represent mild obstructive lesions.  The examiner 
also noted that asthma would not significantly restrict the 
Veteran's usual work or leisure activities.  

In November 2008, the same VA examiner reviewed the Veteran's 
claims file records and supplemented his opinion.  Following 
a review of the records, the examiner changed the diagnosis 
from bronchial asthma, intermittent, to bronchial asthma 
mild, persistent. 

During VA pulmonary function testing in April 2009, 
spirometry revealed a FVC of 81 percent expected, FEV-1 of 79 
percent expected, and a FEV-1/FVC of 78 percent.  The 
interpretation was a restrictive pattern with mild 
impairment.  

The Veteran has been assigned a 30 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  
Diagnostic Code 6602 assigns a 30 percent evaluation with a 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation is assigned with a FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent  evaluation is assigned with a FEV-1 of less than 
40 percent predicted, or; FEV-1/FVC of less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; bronchial asthma requiring daily use 
of high dose corticosteroids or immuno-suppressive 
medications.  A note to Diagnostic Code 6602 states that in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  

The Board finds an increased 60 percent evaluation is not 
warranted under Diagnostic Code 6602 since the current 
medical evidence does not reflect a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids.  The recent pulmonary function test reflects 
an FEV-1 between 74 and 81 percent  and FEV-1/FVC of 67 to 78 
percent.  These test results do not support a higher 
evaluation .  Similarly, review of the Veteran's service 
treatment records does not reveal evidence of least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Rather, they show 
treatment with Albuterol inhaler.  They do not show asthma-
related exacerbations.  

In light of the foregoing, the Board finds that during the 
course of the relevant rating period on appeal, a higher 
evaluation for bronchial asthma is not warranted.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602.  In making this 
determination, the Board has considered the provisions of 38  
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.  

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, service-connected asthma has been repeatedly 
characterized as being mild.  The impairment, as explained 
above, is contemplated by the pertinent rating criteria.  The 
rating criteria reasonably describe the disability.  Hence, 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
asthma is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


